Citation Nr: 1440227	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-29 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an enlarged heart.

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for hypertension, claimed as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to June 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010, January 2012, and August 2012 rating decisions of the Hartford, Connecticut Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran's July 2010 substantive appeal included a request for a Travel Board hearing that was subsequently withdrawn by correspondence dated in July 2011.  The case was remanded in September 2011 for additional development by another Veterans Law Judge; it has been reassigned to the undersigned.

The matter of entitlement to service connection for PTSD was previously on appeal, but was fully granted in a February 2012 rating decision.  Therefore, that matter is no longer before the Board.  The Veteran filed a timely notice of disagreement with the initial 30 percent rating assigned for PTSD, and a statement of the case was thereafter issued.  However, following the grant of an increase to 50 percent for his PTSD in a March 2013 rating decision, he indicated that action satisfied his appeal as to the claim for a higher rating for PTSD.  Thus, the matter of a higher rating for PTSD is also not before the Board.  38 U.S.C.A. § 7015(a).

The issues of service connection for hypertension, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2012 letter, prior to the promulgation of a decision in the matter, the Veteran notified VA of his intent to withdraw the appeal of service connection for an enlarged heart; there is no question of fact or law remaining in this matter for the Board to consider.
 
2.  The AOJ denied the Veteran's claim seeking service connection for hypertension (as secondary to PTSD) in March 2010; the Veteran was properly informed of the adverse decision and his appellate rights, and did not timely appeal that action.

3.  Evidence received since the March 2010 decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the underlying claim, and raises a reasonable possibility of doing so.

4.  The evidence does not show that the Veteran has ever been diagnosed with diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for an enlarged heart have been met; the appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  New and material evidence has been received since the March 2010 decision, and the matter of service connection for hypertension (as secondary to PTSD) may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  Service connection for diabetes mellitus, to include as due to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As the appeal to reopen the matter of service connection for hypertension is being granted in full and the matters of service connection for hypertension, bilateral hearing loss, and tinnitus are being remanded, a discussion of the VCAA's impact on those matters is unnecessary, as any notice or duty to assist error or omission is harmless.

With respect to the Veteran's claims seeking service connection for diabetes mellitus and an enlarged heart, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondences dated in December 2009 and March 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  These matters were most recently readjudicated in a March 2012 supplemental statement of the case (SSOC) and a March 2013 SOC, respectively.  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran has had ample opportunity to supplement the record, and has not identified any pertinent evidence which remains outstanding.  A VA examination was conducted in February 2012 (pursuant to the Board's September 2011 remand orders).  The examination report reflects a review of the entire record, familiarity with the relevant medical history, and all opinions offered include complete rationales; the Board finds nothing to suggest that it is inadequate for rating purposes.  VA's duties to notify and assist are met.


Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Enlarged Heart

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, as here, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1). 

A January 2012 rating decision denied the Veteran's claim for service connection for an enlarged heart.  The Veteran perfected an appeal as to that issue in April 2012, but indicated his intention to withdraw that appeal by a September 2012 letter prior to promulgation of a Board decision.  Therefore, there are no allegations of factual or legal errors remaining for appellate consideration.  The Board does not have jurisdiction to review the appeal, and it is dismissed.

New and Material Evidence

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2013).  In order to reopen a claim "new and material evidence" must be added to the record.  See 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" in 38 C.F.R. § 3.156 is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.

The AOJ's March 2010 rating decision denied service connection for hypertension as secondary to PTSD, in part, on the basis that PTSD was not service connected at the time.  The Veteran did file a timely appeal of that decision, but limited the issues on appeal to service connection for diabetes and PTSD; no timely appeal was filed with respect to his hypertension claim.  In addition, no new and material evidence with respect to the hypertension claim was received within one year of that decision.  While additional private and VA treatment records were added to the file within one year of the March 2010 rating decision which reflected diagnoses of hypertension, none indicated that hypertension was incurred in service (or could be presumed to have been incurred) or linked hypertension to service or a service-connected disability.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the decision became final.

The AOJ has since granted service connection for PTSD in a February 2012 decision and a VA examination was conducted is June 2012 in which the examiner opined that the Veteran's current hypertension is aggravated by his PTSD.  As such evidence was not of record at the time of the March 2010 decision, it is indisputably new.  Moreover, it relates to unestablished facts necessary to substantiate the underlying claim and raises a reasonable possibility of doing so.  Consequently, particularly in light of the Court's ruling in Shade, the Board finds that evidence received since the prior March 2010 denial is new and material, and the appeal to reopen the matter of service connection for hypertension is granted.  

Diabetes Mellitus

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases (such as diabetes mellitus) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  For diabetes, the disability may have become manifest to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for any complaints, treatment, or diagnoses related to diabetes.  On June 1969 service separation examination, the examiner noted no abnormalities.  Personnel records confirm the Veteran served in Vietnam between November 1968 and June 1969.

Postservice treatment records show the Veteran has been evaluated for his obesity and hyperglycemia, but do not reflect any diagnosis for diabetes.  Notably, the Veteran never explicitly contends that he has such a diagnosis, as his original claim was for "borderline diabetes," and his contentions in support of his claim only reference his hyperglycemia (suggesting it may be indicative of diabetes) rather than specifically addressing diabetes.  On February 2012 VA examination, the examiner found no current evidence of diabetes mellitus.  He explained that the Veteran did have impaired glucose tolerance, but found this was more likely attributable to his morbid obesity.  The examination report notes review of the Veteran's relevant medical history, including recent laboratory studies.

The Board finds that nothing of record suggests, nor does the Veteran explicitly allege, that he has ever had, or current has, a diagnosis for diabetes mellitus.  In so finding, it is cognizant of the fact that the Veteran has suggested his hyperglycemia may be indicative of diabetes.  Consideration has been given to the Veteran's personal assertion that she suffers from diabetes mellitus related to service-connected hypertension.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diabetes mellitus is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that laboratory testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating endocrine disorders.  See King v. Shinseki, 700 F.3d 1339, 134 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In contrast, the February 2012 VA examiner is singularly competent to do so, and therefore his opinion is more probative in the matter.  Absent any other medical evidence to the contrary, the Board finds the preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed with diabetes mellitus; therefore, the appeal must be denied.  In so finding, the Board recognizes that the Veteran's service in Vietnam entitles him to presumptive exposure to herbicides such as Agent Orange.  Nonetheless, absent proof of a present disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  



ORDER

The appeal seeking service connection for an enlarged heart as secondary to hypertension is dismissed.

New and material evidence to reopen a claim of entitlement to service connection for hypertension has been received; the appeal is granted to this extent.

The appeal seeking service connection for diabetes mellitus (to include as due to herbicide exposure) is denied.


REMAND

The Veteran was afforded a VA examination in conjunction with his claim of service connection for hypertension in June 2012.  In the examination report, the examiner opines that "while it is unlikely that the hypertension, which has many causes, but is usually idiopathic, was caused by the stress...it is as likely as it is not likely that this veteran's service connected posttraumatic stress aggravates his non-service connected hypertension."  Thereafter, the AOJ sent another request to the same examiner asking him to establish a baseline level of severity for hypertension, and explaining that service connection on the basis of aggravation of a non-service connected disability by a service connected disability cannot be conceded without evidence of a baseline level of severity.  See 38 C.F.R. § 3.310(b).  However, the examiner seems to have misunderstood the substance of the request, and instead provided an opinion that PTSD is not aggravated by hypertension, specifically noting that "there is no additional disability relate to the PTSD because of the hypertension, which thus far is controlled and asymptomatic."  As such, a new opinion which identifies the baseline level of severity of hypertension before onset of aggravation and the current level of severity of hypertension is required.

In addition, the prior September 2011 remand ordered that an SOC be issued for the claims seeking service connection for bilateral hearing loss and tinnitus pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a remand).  A review of the record shows that no SOC has been issued for either claim; therefore there has not been substantial compliance with the prior remand.  Therefore, further remand is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion identifying the baseline severity of the Veteran's hypertension prior to being aggravated by PTSD, and the current severity of the Veteran's hypertension.  The examiner must provide a complete rationale for all opinions, citing to supporting medical evidence.  If the opinion is to the effect that a baseline or current level of severity cannot be established without resort to mere speculation, the examiner must explain why.

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

3. The AOJ shall issue an SOC addressing the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Only if the Veteran submits a timely substantive appeal addressing these issues should they be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


